16 F.3d 409NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Myrtle CROSS, Plaintiff-Appellant,v.Harold E. RUSSELL, Defendant-Appellee.
No. 93-2420.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1994.Decided Feb. 2, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-93-542-5-F).
Myrtle Cross, pro se.
Ashley Hamilton Story, Claire B. Casey, Durham, Wyche, Story, Whitley & Henderson, Raleigh, NC, for appellee.
E.D.N.C.
AFFIRMED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing her action for lack of subject matter jurisdiction.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Cross v. Russell, No. CA-93-542-5-F (E.D.N.C. Oct. 28, 1993).  We deny Appellant's Motion to Appoint Counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED